Citation Nr: 1443780	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and R.O.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from November 3, 1954 to February 9, 1955.

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  An April 2006 rating decision denied the Veteran's claim of service connection for a bilateral eye disorder.  In a January 2007 written statement, he asserted that his eyes were damaged due to VA medical treatment.  The November 2009 rating decision reconsidered the Veteran's claim on a direct basis and pursuant to 38 U.S.C.A. § 1151.

In December 2012, the Veteran and another witness testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

In March 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In September 2013, the Board dismissed the Veteran's claim for service connection for an aneurysm; and, at that time, and in May 2014, the Board remanded his remaining claims to the AOJ for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the Veteran's case for VA treatment records.

In September 2013, and again in May 2014, the Board remanded this case and directed the AOJ to "identify all records received from the VA RO in Des Moines on May 8, 2013, as discussed in the July 2013 supplemental statement of the case (SSOC)) and insure that those records in contained in the claims file (paper or electronic)."  The Board directed that, if any records could not be located after reasonable efforts were made, it should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, that should be documented in the file.

The September 2014 SSOC shows that evidence considered by the AOJ includes "[p]rogress treatment notes from Lincoln and Omaha Division from March 17, 1992 to November 14, 2013" and "[m]edical treatment records from Veterans Administration received February 11, 2014".  This does not identify all records received from the VA RO in Des Moines on May 8, 2013, and is contrary to the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should identify all records received from the VA RO in Des Moines on May 8, 2013 (as discussed in the July 2013 SSOC) and insure that these records are contained in the electronic claims file.  If any records cannot be located after reasonable efforts have been made, or it cannot be determined what records were considered in the July 2013 SSOC, this fact should be noted.  The AOJ should inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records and of what further actions would be taken.

2. If any benefit on appeal remains denied, the AOJ should issue a SSOC.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



